356 S.W.3d 179 (2011)
Laconia Z. CURTIS, Plaintiff/Respondent,
v.
STATE of Missouri, Defendant/Appellant.
No. ED 94589.
Missouri Court of Appeals, Eastern District, Division Five.
June 7, 2011.
Motion for Rehearing and/or Transfer to Supreme Court Denied July 12, 2011.
Case Transferred to Supreme Court October 4, 2011.
Case Retransferred to Court of Appeals February 3, 2012.
Original Opinion Reinstated February 2, 2012.
Chris Koster, Atty. Gen., Denise L. Thomas, St. Louis, MO, for appellant.
David C. Knieriem, Clayton, MO, for respondent.
Before: GARY M. GAERTNER, JR., P.J., MARY K. HOFF, J., and PATRICIA L. COHEN, J.

ORDER
PER CURIAM.
The State of Missouri appeals from the judgment entered after a jury verdict for plaintiff for an action alleging a dangerous condition at a psychiatric center. The State of Missouri argues that the trial court erred in denying its motion for directed verdict and motion for judgment notwithstanding the verdict and new trial based on sovereign immunity. An extended opinion would have no precedential value. The parties have been provided with a memorandum for their information only, setting forth the reasons for this decision. The judgment is affirmed in accordance with Rule 84.16(b).